Citation Nr: 0007613	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-44 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
residuals of a closed head injury with headaches, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from October 1959 to 
October 1963 and from July 1979 to March 1981.  He served on 
active duty for training from April 7th to April 21, 1990 and 
on inactive duty training on July 21st, 1990.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in March 1999.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in May 1996 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in September 1999, the RO increased the 
appellant's disability evaluations for herniated nucleus 
pulposus, C5-C6 and L4-L5 to 20 percent for each segment of 
the spine, effective from February 27th, 1996.  Service 
connection was granted for headaches and consolidated with 
the disability evaluation for residuals of a closed head 
injury.  The denial of service connection for depression was 
confirmed and continued.

On September 23rd, 1999, the appellant responded to an 
inquiry by the RO and indicated that he did not wish to 
withdraw his appeal.  However, on September 27th, 1999, the 
appellant submitted a VA Form 21-4138, Statement in Support 
of Claim in which he indicated that this was his official 
"notice of disagreement." He stated "I disagree on the 
following issues. . . . rating decision of 10 percent for 
residuals of a closed head injury . . . ." and with the 
denial of service connection for angina.  In view of this 
statement, the Board is reluctant to issue a final decision 
with respect to the issues of entitlement to increased 
disability evaluations for herniated nucleus pulposus, C5-C6 
and L4-L5, as well as for service connection for depression.  
The September 1999 statement is construed to be a withdrawal 
of these issues and they will not be further addressed in 
this decision.

With respect to the issue of entitlement to service 
connection for angina, this claim was denied by the Board in 
March 1999.  Accordingly, the September 1999 statement is 
deemed to be an effort to reopen that claim and as such is 
referred to the RO for appropriate action.  The appellant's 
representative, in the informal presentation dated in 
February 2000, raised the issue of entitlement to a total 
disability evaluation for compensation purposes based upon 
individual unemployability.  This claim has not been 
developed, adjudicated or certified for appeal and is also 
referred to the RO for appropriate action.


FINDINGS OF FACT

The appellant's residuals of a closed head injury with 
headaches are manifested by complaints of recurring severe 
migraine headaches over the past 8 years and is shown to be 
productive of characteristic prostrating attacks on average 
once a month over the last several months.


CONCLUSION OF LAW

The schedular criteria for a 30 percent disability evaluation 
for residuals of a closed head injury with headaches are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Diagnostic Code 8100 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for an 
increased disability evaluation for residuals of a closed 
head injury with headaches is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  His assertions regarding 
the residual disability manifested by headaches and their 
frequency and severity are deemed sufficient to render this 
claim plausible.  See Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).

The appellant's service-connected residuals of a closed head 
injury with headaches are currently evaluated as analogous to 
migraine headaches pursuant to Diagnostic Code 8100.  This 
Diagnostic Code provides for the evaluation of headaches 
based upon frequency and severity.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months warrant a 10 percent disability 
evaluation.  Where the characteristic prostrating attacks 
occur on an average of once a month over the last several 
months a 30 percent disability evaluation is warranted and 
with very frequent completely prostrating and prolonged 
attacks which are found to be productive of severe economic 
inadaptability, a 50 percent disability evaluation is 
warranted.

After careful review of the evidence of record in this case, 
the Board concludes that through application of the doctrine 
of the benefit of the doubt, 38 U.S.C.A. § 5107(b), 
entitlement to a 30 percent disability evaluation for 
residuals of a closed head injury with headaches is 
warranted.  The Board notes that objective medical evidence 
of record and in particular the findings reported on VA 
neurological examination in April 1999 fail to demonstrate 
the presence of any neurological abnormality, other than the 
reported headaches, which are attributable to the closed head 
injury.  In fact, the appellant's reported symptomatology 
during that examination, which was found to be impossible 
given the objective testing results , is deemed to cast 
significant doubt upon the appellant's ability to provide an 
accurate recitation of his symptoms.  This is of particular 
significance in the evaluation of disabilities such as 
headaches where they cannot readily be established on an 
objective basis.  

However, VA outpatient treatment reports dated in 1996 and 
1997 reflect complaints of headaches occurring several times 
a week which were aided by medication.  In July 1996, these 
reports reflect that the appellant's migraine headaches were 
considered to be stable on medication.  Furthermore, the 
appellant has submitted a statement dated in December 1998 
from his mother who reported that she was a retired practical 
nurse and noted knowledge of the appellant suffering from 
migraine headaches.  While she stated that "[o]ver the past 
five (5) years I have witnessed, Wayne, having eight (8) to 
fourteen (14) severe migraine headaches in a one month 
period," which suggests the level of frequency and severity 
of the appellant's headaches, it is unclear whether the 
appellant suffered 8-14 headaches during one month over 5 
years or whether she is suggesting that he suffered from 8-14 
headaches each and every month over the 5 year period.  

When viewed as a whole, the evidence of record is not found 
to support the conclusion that the appellant's headache 
disability is of such severity that he suffers 8-14 
characteristically prostrating attacks each month.  
Nevertheless, even though the appellant's reported symptoms 
are considered to be questionable and therefore not of 
significant probative value, including his sworn testimony in 
December 1998, the documented findings reported in the 
objective medical evidence coupled with the statement from 
the appellant's mother are deemed to support a 30 percent 
evaluation and no more.  In this regard, the Board 
acknowledges the potential bias inherent in the statement 
provided by the appellant's mother; however, given her 
background as a practical nurse and the lack of any 
additional objective evidence to the contrary, this statement 
is considered persuasive to the extent of an evaluation at 
the 30 percent level.  The Board arrives at this level based 
upon the ambiguity of her statement, which supports more than 
a mild disability but less than severe, and the failure of 
the objective medical evidence to document findings 
compatible with severe economic inadaptability due to very 
frequent and completely prostrating and prolonged headache 
attacks.

Accordingly, entitlement to a 30 percent disability 
evaluation and no more is warranted for the appellant's 
residuals of a closed head injury with headaches.


ORDER

A 30 percent disability evaluation for residuals of a closed 
head injury with headaches is granted subject to controlling 
regulations applicable to the payment of monetary benefits.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
  The examiner noted that the appellant split the midline to all sensory modalities including vibratory, 
pinprick and light touch and that this was to such an exaggerated extent that he split the midline to the 
vibratory fork as well as stated that he could not smell out of the left side of his nostril and could only smell 
out of the right side of the nostril which is "obviously not possible." 

